    Case 18-31754-5-mcr          Doc 350 Filed 04/12/19 Entered 04/12/19 11:02:02                           Desc
                                    Main Document    Page 1 of 3


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                            )
In re:                                                                      )
                                                                            )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                            )   18-31754 (main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                  )   18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                                    )   18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                     )   18-31756
ATLANTA, LLC, and                                                           )
ALLIANCE LTS WINCHESTER, LLC                                                )   18-31757
d/b/a Clarus Linen Systems1,                                                )
                                                                            )   Chapter 11 Cases
                                                     Debtors.               )   Jointly Administered
                                                                            )
                                                                            )


                  AMENDED NOTICE OF AUCTION AND SALE HEARING


PLEASE TAKE NOTICE OF THE FOLLOWING:

       1.      On March 13, 2019, debtors Centerstone Linen Services, LLC d/b/a Clarus Linen
Systems (“Centerstone”) and Atlas Health Care Linen Services Co., d/b/a Clarus Linen Systems
(“Atlas”) (collectively, the “Debtors”), debtors and debtors in possession filed the Motion by
Debtors Centerstone Linen Services, LLC d/b/a Clarus Linen Systems and Atlas Health Care
Linen Services Co. d/b/a Clarus Linen Systems for Orders (A)(i) Authorizing the Sale of
Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests and
Encumbrances, Subject to the Terms of the Asset Purchase Agreement and Subject to Higher
and/or Better Offers; (ii) Authorizing and Approving the Form of a Certain Asset Purchase
Agreement With Linen Newco LLC; and (iii) Authorizing the Debtors to Consummate All
Transactions Related to the Proposed Sale; (B) Approving Bidding Procedures and Other
Related Relief; and (C) Authorizing the Debtors to Assume Certain Executory Contracts and
Unexpired Leases and Assign Such Contracts and Leases to Purchaser Linen Newco LLC (the
“Sale Motion”).2


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
(“Winchester”).
2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Sale
Motion and/or the Bidding Procedures Order, as applicable.



                                                                                                           3331217.1
    Case 18-31754-5-mcr        Doc 350 Filed 04/12/19 Entered 04/12/19 11:02:02                        Desc
                                  Main Document    Page 2 of 3


        2.     The Debtors are seeking to sell substantially all of their assets located at 60 Grider
Street, Buffalo, New York 14215 (the “Buffalo Assets”) and 414 West Taylor Street, Syracuse,
New York 13202 (the “Syracuse Assets”) (collectively, the “Purchased Assets”) to the
Successful Bidder(s) or Backup Bidder(s).3 Approval of the sale of the Buffalo Assets, the
Syracuse Assets or the Purchased Assets to either the Successful Bidder(s) or Backup Bidder(s)
may result in, among other things, the assumption, assignment and/or transfer by the Debtors of
certain executory contracts and leases (the “Assigned Contracts”). If you are a party to an
Assigned Contract with the Debtors, you will receive a separate notice that contains relevant
dates and other information that may impact you as a party to an Assigned Contract.

        3.      On March 20, 2019, the United States Bankruptcy Court for the Northern District
of New York (the “Bankruptcy Court”) entered an order approving bidding procedures and
granting other relief related to the Debtors’ proposed sale (the “Bidding Procedures Order”).
The Bidding Procedures approved by the Court are attached as Schedule 1 to the Bidding
Procedures Order. On April 11, 2019, the Court granted adjournments of certain dates
established in the Bidding Procedures Order, as set forth herein.

        4.     If the Debtors receive more than one Qualified Bid for the Purchased Assets, the
Buffalo Assets or the Syracuse Assets, an Auction for those Assets shall take place on April 29,
2019, at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck & King,
PLLC, One Lincoln Center, Syracuse, New York. Only parties that have submitted a Qualified
Bid in accordance with the Bidding Procedures by no later than April 25, 2019 at 4:00 p.m.
(prevailing Eastern Time) (the “Bid Deadline”) may participate at the Auction. Any party that
wishes to take part in this process and submit a bid for the Purchased Assets, the Buffalo Assets
or the Syracuse Assets must submit its bid prior to the Bid Deadline and in accordance with the
Bidding Procedures.

        5.      The Sale Hearing to consider approval of the sale(s) of the Purchased Assets, the
Buffalo Assets or the Syracuse Assets to the Successful Bidder(s) or Backup Bidder(s), free and
clear of all liens, claims and encumbrances, will be held before the Honorable Margaret
Cangilos-Ruiz, Chief United States Bankruptcy Judge for the Northern District of New York, or
such other judge as may be sitting in her stead, in the United States Courthouse, James Hanley
Federal Building, 100 South Clinton Street, Syracuse, New York on May 8, 2019 at 11:00 a.m.
(prevailing Eastern Time), or at such other time thereafter as counsel may be heard. The Sale
Hearing may be adjourned from time to time without further notice to creditors or parties in
interest other than by announcement of the adjournment in open court on the date scheduled for
the Sale Hearing.

        6.     Objections, if any, to the sale, or the relief requested in the Sale Motion (other
than with respect to the assumption and assignment of the Assigned Contracts which are the
subject of a separate notice) must: (a) be in writing; (b) comply with the Bankruptcy Rules and
the Local Rules; (c) be filed with the clerk of the Bankruptcy Court for the Northern District of
New York (Syracuse Division), no later than May 3, 2019 at 5:00 p.m. (prevailing Eastern
Time); and (d) be served upon, so as to be received on the same day by: (i) counsel for the

3
 The Sale Motion identifies Linen Newco, LLC (“Newco”) as the “stalking horse” bidder and attaches a copy of an
Asset Purchase Agreement between the Debtors and Newco contemplating a sale of the Purchased Assets to Newco.

                                                                                                       3331217.1
Case 18-31754-5-mcr         Doc 350 Filed 04/12/19 Entered 04/12/19 11:02:02               Desc
                               Main Document    Page 3 of 3


Debtors; (ii) the Office of the United States Trustee for the Northern District of New York; (iii)
counsel for the Purchaser; (iv) counsel for HSBC Bank USA, National Association; and (v)
counsel for the Committee. UNLESS AN OBJECTION IS TIMELY SERVED AND FILED IN
ACCORDANCE WITH THIS NOTICE, IT MAY NOT BE CONSIDERED BY THE
BANKRUPTCY COURT AND THE BANKRUPTCY COURT MAY GRANT THE RELIEF
REQUESTED IN THE SALE MOTION WITHOUT FURTHER HEARING OR NOTICE.

        7.      The deadline for filing written Cure Amount/Assignment Objections is April 24,
2019 at 4:00 p.m. (prevailing Eastern Time). The deadline for the Debtors or any other party
to file written responses to Cure Amount/Assignment Objections is May 1, 2019 at 4:00 p.m.
(prevailing Eastern Time). If the Debtors are unable to resolve the Cure Amount/Assignment
Objection prior to the Sale Hearing, the Court will conduct a hearing concerning the Cure
Amount/Assignment Objection at May 8, 2019 at 11:00 a.m. (prevailing Eastern Time).

        8.     All non-debtor parties to Assigned Contracts shall have until May 3, 2019 at 5:00
p.m. (prevailing Eastern Time) to file written objections to the assumption, assignment or
transfer of an Assigned Contract solely on the issue of whether the Successful Bidder and/or
Backup Bidder can provide adequate assurance of future performance as required by section 365
of the Bankruptcy Code.

         9.     All other terms of the Bidding Procedures Order and Bidding Procedures not
otherwise modified by this Amended Notice shall remain in effect. This Notice is subject to the
fuller terms and conditions of the Sale Motion, the Bidding Procedures Order, and the Bidding
Procedures, which shall control in the event of any conflict and the Debtors encourage parties in
interest to review such documents in their entirety. Parties interested in receiving more
information regarding the sale of the Purchased Assets, the Buffalo Assets or the Syracuse
Assets, or in obtaining a copy of any of the foregoing documents, may make a written request to
counsel for the Debtors, Bond Schoeneck & King, PLLC, One Lincoln Center, Syracuse, New
York, 13202, Attn: Stephen A. Donato, Esq. and Camille W. Hill, Esq. In addition, copies of the
Sale Motion, the Bidding Procedures Order, the Bidding Procedures and this Amended Notice
can be found on the Bankruptcy Court’s electronic case management website,
http://ecf.nynb.uscourts.gov and are on file with the Clerk of the Bankruptcy Court.

Dated: April 12, 2019
       Syracuse, New York                    BOND, SCHOENECK & KING, PLLC

                                     By:             /s/ Camille W. Hill
                                             Stephen A. Donato, Bar Roll No. 101522
                                             Camille W. Hill, Bar Roll No. 501876
                                             Andrew S. Rivera, Bar Roll No. 700712
                                             One Lincoln Center
                                             Syracuse, New York 13202
                                             Tel: (315) 218-8000
                                             Email: sdonato@bsk.com
                                                      chill@bsk.com
                                                      arivera@bsk.com
                                             Counsel to the Debtors and Debtors in Possession

                                                                                           3331217.1
